1                                        UNITED STATES DISTRICT COURT

2                                            DISTRICT OF NEVADA

3                                                        ***

4
      NANNETTE FISHER,
5
                            Plaintiff,
6
                                                            Case No. 2:17-cv-02099-MMD-VCF
      vs.
7
                                                            ORDER SCHEDULING A SETTLEMENT
      TARGET CORPORATION,                                   CONFERENCE
8
                            Defendant.
9
            Pursuant to a referral by the Honorable Miranda M. Du, United States District Judge, a settlement
10
     conference is hereby scheduled to commence at 10:00 a.m., April 5, 2019, in the chambers of the
11
     undersigned United States Magistrate Judge, Cam Ferenbach, located on the third floor of the Lloyd D.
12
     George United States Courthouse, 333 Las Vegas Boulevard South, Ste. 3005, Las Vegas, Nevada.
13
            All principal counsel of record who will be participating in the trial and who have full authority
14
     to settle this case, all parties appearing pro se, if any, and all individual parties must be present. In the
15
     case of non-individual parties, counsel of record shall arrange for an officer or representative with binding
16
     authority to settle this matter up to the full amount of the claim or most recent demand to be present for
17
     the duration of the conference.
18
            If any party is subject to coverage by an insurance carrier, then a representative of the insurance
19
     carrier with authority to settle this matter up to the full amount of the claim or most recent demand must
20
     also be present for the duration of the settlement conference. This representative must be the adjuster
21
     primarily responsible for the claim or an officer with supervisory authority over that adjustor. Third party
22
     administrators do not qualify.
23
            A request for an exception to the above attendance requirements must be filed and served at least
24
     three weeks prior to the settlement conference. Counsel of record, individual parties, and a fully
25
1    authorized representative shall appear in person unless the court enters an order granting a request for

2    exception.

3                           PREPARATION FOR SETTLEMENT CONFERENCE

4            In preparation for the settlement conference, the attorneys for each party shall submit a

5    confidential settlement conference statement for the Court’s in camera review. The settlement conference

6    statement shall contain the following:

7                   1.      Identify, by name or status the person(s) with decision-making authority, who, in

8    addition to counsel, will attend the settlement conference as representative(s) of the party, and persons

9    connected with a party opponent (including an insurer representative) whose presence might substantially

10   improve the utility of the settlement conference or the prospects of settlement;

11                  2.      A brief statement of the nature of the action.

12                  3.      A concise summary of the evidence that supports your theory of the case, including

13   information which documents your damages claims. Please attach to your statement any documents or

14   exhibits which are relevant to key factual or legal issues, including selected pages from deposition

15   transcripts or responses to other discovery requests.

16                  4.      An analysis of the key issues involved in the litigation.

17                  5.      A discussion of the strongest points in your case, both legal and factual, and a frank

18   discussion of the weakest points as well. The Court expects you to present a candid evaluation of the

19   merits of your case.

20                  6.      A further discussion of the strongest and the weakest points in your opponent’s

21   case, but only to the extent that they are more than simply the converse of the weakest and the strongest

22   points in your case.

23                  7.      The history of settlement discussion, if any, which details the demands and offers

24   which have been made, and the reasons they have been rejected.

25                  8.      The settlement proposal that you believe would be fair.
1                   9.      The settlement proposal that you would honestly be willing to make in order to

2    conclude this matter and stop the expense of litigation.

3           The settlement conference statements shall be received in my chambers (U.S. Magistrate Judge

4    Cam Ferenbach, located on the third floor at 333 Las Vegas Boulevard South, Ste. 3005, Las Vegas,

5    Nevada) - not later than 4:00 p.m., March 29, 2019. DO NOT SERVE A COPY ON OPPOSING

6    COUNSEL. DO NOT DELIVER OR MAIL COPIES TO THE CLERK’S OFFICE.

7           The purpose of the statement is to assist the undersigned Magistrate Judge in preparing for and

8    conducting the settlement conference. In order to facilitate a meaningful conference, your utmost candor

9    in responding to all of the above-listed questions is required. The settlement statement will be seen by

10   no one except the undersigned. If this case does not settle, the settlement conference statement will not

11   be disclosed to the judge who ultimately presides over the trial. Each statement will be securely

12   maintained in my chambers, and will be destroyed following the conference.

13          DATED this 11th day of February, 2019.

14

15
                                                                 _________________________
16                                                               CAM FERENBACH
                                                                 UNITED STATES MAGISTRATE JUDGE
17

18

19

20

21

22

23

24

25
